501 S.W.2d 874 (1973)
W. H. TIPPETT, Jr., Petitioner,
v.
Lorean HART, Respondent.
No. B-4201.
Supreme Court of Texas.
November 28, 1973.
Williams, Broughton & Forbis, John T. Forbis, Childress, for petitioner.
John E. Chamberlain, Memphis, for respondent.
PER CURIAM.
This suit was brought as one for actionable interference with contractual relations. As set out more fully in the opinion of the Court of Civil Appeals, 497 S.W.2d 606, the plaintiff had contracted with an agency of the federal government to leave certain acreage ungrazed by cattle. The jury found that the defendant, with knowledge of the contract, willfully opened the plaintiff's enclosed pasture and permitted his cattle to graze therein. The federal agency thereupon refused to pay the plaintiff under the agreement with the plaintiff.
We agree with the result reached by the Court of Civil Appeals (which affirmed a judgment for the plaintiff).
One of the questions raised by the defendant was that the contract between the plaintiff and the government had not been proved in the trial court. Our opinion, under the record, is that the contract was sufficiently proved. In passing upon the point, the Court of Civil Appeals stated in its opinion that the courts of Texas are required to take judicial notice of the administrative rules and regulations adopted by [all] federal departments, boards and commissions pursuant to statute. *875 The statement is overbroad and unnecessary to the opinion, and we are not to be understood as approving it.
The writ of error is refused, no reversible error.